      Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 1 of 20



                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

___________________________________________

JERMAINE DELESTON,

              Plaintiff,                                CASE NO.: 1:19-cv-5099

              v.


CORE ORGANIC INC d/b/a Pleroma, and
SLG 220 NEWS LESSEE LLC,

            Defendants.
___________________________________________

                           COMPLAINT FOR INJUNCTIVE RELIEF

       Plaintiff, JERMAINE DELESTON (“Plaintiff”) by and through undersigned counsel, and

pursuant to the Federal Rules of Civil Procedure and all other applicable rules, statutes,

regulations and governing legal authorities, hereby files this Complaint and sues CORE

ORGANIC INC, a New York corporation, d/b/a Pleroma, and SLG 220 NEWS LESSEE LLC, a

foreign limited liability company, (collectively, hereinafter the “Defendants”) for injunctive

relief, attorney’s fees and costs, including but not limited to disbursements, court expenses and

fees, pursuant to 42 U.S.C. § 12181 et seq. (hereinafter “AMERICANS WITH DISABILITIES

ACT” or “ADA”) and the ADA Accessibility Guidelines 28 C.F.R. Part 36 (hereinafter

“ADAAG”), and for injunctive relief and damages, pursuant to the NEW YORK CITY HUMAN

RIGHTS LAW (“NYCHRL”), and the NEW YORK STATE HUMAN RIGHTS LAW

(“NYSHRL”) and alleges:
      Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 2 of 20



                                JURISDICTION AND VENUE

1. This is an action for declaratory and injunctive relief brought pursuant to Title III of the

   Americans with Disabilities Act, 42 U.S.C. § 12181, et seq. This Court is vested with

   original jurisdiction over this dispute pursuant to 28 U.S.C. § 1331 and § 1343. This Court

   has supplemental jurisdiction over Plaintiff’s state law claims that arise out of the same

   nucleus of facts and circumstances as the subject federal claims.

2. Venue is proper and lies in this Court pursuant to 28 U.S.C. §1391 (B) in that the transaction

   or occurrence giving rise to this lawsuit occurred in New York.

3. The remedies provided by NYSHRL against discrimination are not exclusive and state

   administrative remedies do not need to be exhausted in connection with a lawsuit

   commenced pursuant to the Federal Civil Rights Act.

                                         THE PARTIES

4. At all times material hereto, Plaintiff was and is over the age of 18 years, sui juris, and was

   and is a resident of Bronx, New York, which is located within the Southern District of New

   York.

5. Plaintiff has at all material times suffered from a “qualified disability” under Title III of the

   ADA.

6. Plaintiff suffers from spinal muscular atrophy and uses a wheelchair for mobility.

7. Plaintiff also has a physical disability within the meaning of the laws of the State of New

   York.

8. The Defendants, CORE ORGANIC INC, a New York corporation, d/b/a Pleroma

   (“Pleroma”), and SLG 220 NEWS LESSEE LLC, a foreign limited liability company (“SLG

   220”), are authorized to conduct, and are conducting business within the State of New York.



                                                 2
      Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 3 of 20



 9.Upon information and belief, Pleroma is the lessee and/or operator of the real property, and

   the owner of the improvements where the Subject Facility is located, which is the subject of

   this lawsuit, the facility commonly referred to as Pleroma (hereinafter the “Subject Facility”)

   located at 767 2nd Avenue, New York, New York 10017 (hereinafter and heretofore referred

   to as “Defendants’ Property”), which also maintains and controls the Subject Facility.

10. Upon information and belief, SLG 220 is the owner, lessor and/or operator of the real

   property, where the Subject Facility is located which is the subject of this lawsuit, the facility

   commonly referred to as Pleroma located at Defendants’ Property, and also maintains and

   controls the Subject Facility. The Subject Facility is a place of “public accommodation” as

   that term is defined under the ADA; specifically, the Subject Facility is operated as a

   restaurant.

11. Prior to the commencement of this action, Plaintiff personally visited the Defendants’

   Property with the intention of using the Subject Facility; however, Plaintiff was denied full

   access to, and full enjoyment of the facilities at Defendants’ Property and the Subject

   Facility, and/or any accommodations offered to the public therein in that Plaintiff was

   restricted and limited by his disabilities, and therefore suffered an injury in fact. That,

   Plaintiff continues to desire to visit the Defendants’ Property and/or the Subject Facility in

   the future, but continues to be injured in that he is unable to and continues to be

   discriminated against due to the architectural barriers that remain at the Subject Facility, all

   in violation of the ADA, NYSHRL, and NYCHRL.

12. That all events giving rise to the instant action occurred in the City of New York, State of

   New York. Venue is proper in the Southern District of New York in that the Defendants’

   Property and Subject Facility are located in the State of New York, County of New York.



                                                 3
          Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 4 of 20




                               FIRST CAUSE OF ACTION
                 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT

13. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

       herein.

14. On or about July 26, 1990, Congress enacted the Americans with Disabilities Act, 42 U.S.C.

       § 12101, et seq.

15. Congress specifically found, inter alia, that:1

                 a. Some 43,000,000 Americans have one or more physical or mental disabilities, and

                    this number is increasing as the population as a whole is growing older;

                 b. Historically, society has tended to isolate and segregate individuals with

                    disabilities, and, despite some improvements, such forms of discrimination

                    against individuals with disabilities continue to be a serious and pervasive social

                    problem;

                 c. Individuals       with     disabilities       continually   encounter   various   forms   of

                    discrimination, including outright intentional exclusion, the discriminatory effects

                    of architectural, transportation, and communication barriers, overprotective rules

                    and policies, failure to make modifications to existing facilities and practices,

                    exclusionary qualification standards and criteria, segregation, and relegation to

                    lesser service, programs, activities, benefits, jobs, or other opportunities

                 d. Discrimination against individuals with disabilities persists in such critical areas

                    of employment, housing, public accommodations, education, transportation,

                    communication, recreation, institutionalization, health services, voting, and access

                    to public services; and,
1
    42 U.S.C. § 12101(a)(1) – (3), (5), and (9).

                                                              4
          Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 5 of 20



               e. The continuing existence of unfair and unnecessary discrimination and prejudice

                      denies people with disabilities the opportunity to compete on an equal basis and to

                      pursue those opportunities for which our free society is justifiably famous, and

                      costs the United States billions of dollars in unnecessary expenses resulting from

                      dependency and non-productivity.

16. Congress explicitly set forth the purpose of the ADA; to wit:2

               (i)       Provide a clear and comprehensive national mandate for the elimination of

                         discrimination against individuals with disabilities;

               (ii)      Provide a clear, strong, consistent, enforceable standards addressing

                         discrimination against individuals with disabilities; and,

               (iii)     Invoke the sweep of congressional authority, including the power to enforce

                         the fourteenth amendment and to regulate commerce, in order to address the

                         major areas of discrimination faced day-to-day by people with disabilities.

17. The congressional legislation provided commercial enterprises with a period of one and a

      half years from the enactment of the statute to implement the requirements imposed under the

      ADA.

18. The effective date of Title III of the ADA was January 26, 1992 (or January 26, 1993, if

      Defendant has 10 or fewer employees and gross receipts of $500,000.00 or less).3

19. Pursuant to 42 U.S.C. §1281(7) and 28 C.F.R. §36.104, the Subject Facility, which is subject

      to this action is a public accommodation because it provides good and services to the public.




2
    42 U.S.C. § 12101(b) (1)(2) and (4).
3
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                       5
          Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 6 of 20



20. Upon information and belief, the Subject Facility has begun operations, and/or has undergone

      substantial remodeling, repairs and/or alterations since January 26, 1992, and/or has

      sufficient income to make readily achievable accessibility modifications.

21. Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the Department of

      Justice, Office of Attorney General, promulgated federal regulations to implement the

      requirements of the ADA (the “ADAAG”).4

22. Public accommodations were required to conform to these regulations by January 26, 1992

      (or January 26, 1993, if Defendant has 10 or fewer employees and gross receipts of

      $500,000.00 or less).5

23. The Defendants’ Property and Subject Facility is legally required to be, but is not, in

      compliance with the ADA and/or ADAAG.

24. The Defendants’ Property and Subject Facility are in violation under the ADA, 42 U.S.C. §

      12181 et seq. and 28 C.F.R. § 36.302 et. seq. in that the Defendants are discriminating

      against the Plaintiff, as a result of the following specific violations, which include, but are not

      limited to, the following:

               a. One of the two entrances to the Subject Facility is inaccessible.

               b. The existing step at the entrance to the Subject Facility from E. 41st Street acts as

                   a barrier to accessibility.

               c. Failure to provide the required ramp for the existing step at the entrance to the

                   Subject Facility from E. 41st Street.

               d. The required minimum maneuvering clearance is not provided at the door at the

                   entrance to the Subject Facility from E. 41st Street.


4
    28 C.F.R. Part 36.
5
    42 U.S.C. § 12181; 28 C.F.R. § 36.508(a).

                                                     6
Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 7 of 20



   e. Non-compliant change in the floor level within the required maneuvering

      clearance at the door at the entrance to the Subject Facility from E. 41st Street.

   f. The first of three food service counters is inaccessible from the E. 41st Street

      entrance to the Subject Facility: inaccessible travel path to the first of three food

      service counters from the E. 41st Street entrance; the existing steps within the

      travel path to the first of three food service counters from the E. 41st Street

      entrance acts as a barrier to accessibility; and the required ramp is not provided

      for the steps within the travel path to the first of three food service counters from

      the E. 41st Street entrance.

   g. Non-compliant height of the first of three food service counters exceeds the

      maximum height allowance.

   h. The second of three food service counters (self service food buffet) is inaccessible

      from the E. 41st Street entrance: inaccessible travel path to the second of three

      food service counters (self service food buffet) from the E. 41st Street entrance;

      the existing steps within the travel path to the second of three food service

      counters (self service food buffet) from the E. 41st Street entrance acts as a barrier

      to accessibility; and the required ramp is not provided for the steps within the

      travel path to the second of the three food service counters (self service food

      buffet) from the E. 41st Street entrance.

   i. Non-compliant height of the second of three food service counters (self service

      food buffet) exceeds the maximum height allowance.

   j. The third of three food service counters is inaccessible: inaccessible travel path to

      the third of three food service counters; the existing steps at the travel path



                                        7
Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 8 of 20



      leading to the third of three food service counters acts as a barrier to accessibility;

      and the required ramp is not provided for the steps at the travel path to the third of

      three food service counters.

   k. Non-compliant existing handrails at the steps leading to the third of three food

      service counters; in that the handrail extensions are not provided as required at the

      existing handrails at the steps leading to the third of three food service counters.

   l. Non-compliant height of the third of three food service counters exceeds the

      maximum height allowance.

   m. Inaccessible service payment counter: inaccessible travel path to the service

      payment counter; the existing steps at the travel path leading to the service

      payment counter acts as a barrier to accessibility; and the required ramp is not

      provided for the steps at the travel path leading to the service payment counter.

   n. Non-compliant height of the service payment counter exceeds the maximum

      height allowance.

   o. Inaccessible self-service beverage coolers displaying beverages for purchase, in

      that the non-compliant height of the shelves in the self-service beverage coolers

      exceeds the maximum height allowance.

   p. Inaccessible travel path from the E. 41st Street entrance to the first of two dining

      areas: accessible route from the E. 41st Street entrance to the first of two dining

      areas is not provided as required; the existing steps within the travel path from the

      E. 41st Street entrance to the first of two dining areas acts as a barrier to

      accessibility; and the required ramp is not provided for the steps at the travel path

      from the E. 41st Street entrance to the first of two dining areas.



                                         8
Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 9 of 20



   q. Inaccessible dining tables located at the first of two dining areas: non-compliant

      height of the dining tables located at the first of two dining areas exceeds the

      maximum height allowance; the required minimum knee and toe clearance is not

      provided at the dining tables located at the first of two dining areas; and the

      minimum percentage of the existing dining tables required to be accessible is not

      provided at the first of two dining areas.

   r. Inaccessible travel path from the 2nd Avenue entrance of the Subject Facility to

      the second of two dining areas: failure to provide an accessible route from the 2 nd

      Avenue entrance to the second of two dining areas; the existing steps within the

      travel path from the 2nd Avenue entrance to the second of two dining areas acts as

      a barrier to accessibility; and the required ramp is not provided for the steps at the

      travel path from the 2nd Avenue entrance to the second of two dining areas.

   s. Inaccessible dining tables located at the second of two dining areas: non-

      compliant height of the dining tables located at the second of two dining areas

      exceeds the maximum height allowance; the required minimum knee and toe

      clearance is not provided at the dining tables located at the second of two dining

      areas; and the minimum percentage of the existing dining tables required to be

      accessible is not provided at the second of two dining areas.

   t. Non-compliant existing handrails at the steps located within the travel path

      between the two dining areas, in that the handrail extensions are not provided as

      required at the existing handrails at the steps located within the travel path

      between the two dining areas.




                                        9
Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 10 of 20



    u. Failure to provide accessible and compliant restrooms in the Subject Facility in

       that the following violations were discovered during an inspection of the

       restrooms in the Subject Facility:

           i. Inaccessible travel path to the restrooms from the 2nd Avenue entrance to

              the Subject Facility: the existing steps within the travel path to the

              restrooms from the 2nd Avenue entrance act as a barrier to accessibility

              and the required ramp is not provided for the steps within the travel path to

              the restrooms from the 2nd Avenue entrance.

           ii. Non-compliant existing handrails at the ramp located within the travel

              path to the restrooms from the second of two dining areas; in that the

              compliant handrail extensions are not provided as required at the existing

              handrails at the ramp located within the travel path to the restrooms from

              the second of two dining areas.

          iii. Inaccessible women’s restroom, in that the required minimum clear width

              is not provided at the door of the women’s restroom.

          iv. The required minimum maneuvering clearance is not provided at the door

              of the women’s restroom.

           v. Insulation of pipes and water lines under the first of two lavatories in the

              women’s restroom is not provided as required.

          vi. Insulation of pipes and water lines under the second of two lavatories in

              the women’s restroom is not provided as required.




                                        10
Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 11 of 20



        vii. The first of two toilet compartments in the women’s restroom is

             inaccessible, in that the required minimum clear width is not provided at

             the door of the first of two toilet compartments in the women’s restroom.

        viii. The required minimum maneuvering clearance is not provided at the door

             of the first of two toilet compartments in the women’s restroom.

         ix. The required minimum space is not provided in the first of two toilet

             compartments in the women’s restroom.

         x. The required minimum clearance is not provided at the first of two water

             closets in the women’s restroom.

         xi. The required grab bars are not provided on the rear and side walls of the

             first of two water closets in the women’s restroom.

        xii. Non-compliant position of the plumbing valves located directly behind the

             toilet seat of the first of two water closets in the women’s restroom.

        xiii. The second of two toilet compartments in the women’s restroom is

             inaccessible, in that the required minimum clear width is not provided at

             the door of the second of two toilet compartments in the women’s

             restroom.

        xiv. The required minimum maneuvering clearance is not provided at the door

             of the second of two toilet compartments in the women’s restroom.

        xv. The required minimum space is not provided in the second of two toilet

             compartments in the women’s restroom.

        xvi. The required minimum clearance is not provided at the second of two

             water closets in the women’s restroom.



                                       11
Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 12 of 20



       xvii. The required grab bars are not provided on the rear and side walls of the

              second of two water closets in the women’s restroom.

       xviii. Non-compliant position of the plumbing valves located directly behind the

              toilet seat of the second of two water closets in the women’s restroom.

        xix. Inaccessible men’s restroom, in that the required minimum clear width is

              not provided at the door of the men’s restroom.

         xx. The required minimum maneuvering clearance is not provided at the door

              of the men’s restroom.

        xxi. Insulation of pipes and water lines under the first of two lavatories in the

              men’s restroom is not provided as required.

       xxii. Insulation of pipes and water lines under the second of two lavatories in

              the men’s restroom is not provided as required.

       xxiii. Inaccessible urinal in the men’s restroom, in that the required clear floor

              space is not provided at the urinal in the men’s restroom.

       xxiv. Non-compliant height of the wall mounted urinal in the men’s restroom

              exceeds the maximum height allowance.

        xxv. The first of two toilet compartments in the men’s restroom is inaccessible,

              in that the required minimum clear width is not provided at the door of the

              first of two toilet compartments in the men’s restroom.

       xxvi. The required minimum maneuvering clearance is not provided at the door

              of the first of two toilet compartments in the men’s restroom.

      xxvii. Non-compliant door swing of the door at the first of two toilet

              compartments in the men’s restroom, in that the door at the first of two



                                       12
Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 13 of 20



              toilet compartments in the men’s restroom swings into the floor space of

              the restroom fixtures.

      xxviii. The required minimum space is not provided in the first of two toilet

              compartments in the men’s restroom.

       xxix. The required minimum clearance is not provided at the first of two water

              closets in the men’s restroom.

        xxx. The required grab bars are not provided on the rear and side walls of the

              first of two water closets in the men’s restroom.

       xxxi. Non-compliant position of the plumbing valves located directly behind the

              toilet seat of the first of two water closets in the men’s restroom.

      xxxii. The second of two toilet compartments in the men’s restroom is

              inaccessible, in that the required minimum clear width is not provided at

              the door of the second of two toilet compartments in the men’s restroom.

      xxxiii. The required minimum maneuvering clearance is not provided at the door

              of the second of two toilet compartments in the men’s restroom.

      xxxiv. The non-compliant door swing of the door at the second of two toilet

              compartments in the men’s restroom, in that the door at the second of two

              toilet compartments in the men’s restroom swings into the floor space of

              the restroom fixtures.

       xxxv. The required minimum space is not provided in the second of two toilet

              compartments in the men’s restroom.

      xxxvi. The required minimum clearance is not provided at the second of two

              water closets in the men’s restroom.



                                        13
     Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 14 of 20



              xxxvii. The required grab bars are not provided on the rear and side walls of the

                       second of two water closets in the men’s restroom.

              xxxviii. Non-compliant position of the plumbing valves located directly behind the

                       toilet seat of the second of two water closets in the men’s restroom.

25. Plaintiff has attempted to access the Defendants’ Property and Subject Facility, but has been

   precluded from accessing the Defendants’ Property and Subject Facility, because of his

   disabilities; specifically, Plaintiff was precluded by physical barriers to access, dangerous

   conditions, and ADA violations existing upon the Defendants’ Property and Subject Facility.

   These violations, which include but are not limited to those enumerated herein, prohibit

   Plaintiff from accessing the Defendants’ Property and Subject Facility, and/or the goods,

   services, facilities, privileges, advantages and/or accommodations offered therein.

26. Remediating the ADA and/or ADAAG violations set forth herein is both technically feasible

   and readily achievable.

27. Plaintiff intends to visit the Defendants’ Property and Subject Facility, again in the future

   (immediately upon Defendants’ compliance with an Order of this Court requiring that

   Defendants remedy the subject ADA violations) in order to utilize all of the goods, services,

   facilities, privileges, advantages and/or accommodations offered at the Defendants’ Property

   and Subject Facility; however, in light of his disability, unless and until the Defendants’

   Property and Subject Facility, is brought into compliance with the ADA, Plaintiff will remain

   unable to fully, properly, and safely access the Defendants’ Property and Subject Facility,

   and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

   therein.




                                                14
     Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 15 of 20



28. As a result of the foregoing, Defendants have discriminated against, and continue to

   discriminate against the Plaintiff, and others similarly situated, by denying access to, and full

   and equal enjoyment of, the goods, services, facilities, privileges, advantages and/or

   accommodations of the Defendants’ Property and/or Subject Facility. Defendants’

   discrimination is specifically prohibited by 42 U.S.C. § 12182, et seq.

29. Moreover, Defendants will continue to discriminate against Plaintiff, and others similarly

   situated, until it is compelled by this Court to remove all physical barriers upon the

   Defendants’ Property and Subject Facility, which violate the ADA and/or ADAAG,

   including but not limited to those specifically set forth herein, and to make the Defendants’

   Property and Subject Facility, accessible to and usable by persons with disabilities, including

   Plaintiff.

30. Plaintiff is without adequate remedy at law, and is suffering irreparable harm, and reasonably

   anticipates that he will continue to suffer irreparable harm unless and until Defendants are

   required to remove the physical barriers, dangerous conditions, and ADA and/or ADAAG

   violations that exist upon the Defendants’ Property and Subject Facility, including but not

   limited to those set forth herein.

31. This Court is vested with authority to grant injunctive relief sought by Plaintiff herein,

   including entry of an order requiring alteration and modification of the Defendants’ Property

   and Subject Facility, so as to make readily accessible to and useable by individuals with

   disabilities, including but not limited to Plaintiff to the extent required by ADA and/or

   ADAAG.




                                                15
         Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 16 of 20



32. Plaintiff has been obligated to retain the undersigned counsel for the filing and prosecution of

      this action, and has agreed to pay counsel reasonable attorney’s fees, costs, and litigation

      expenses, all of which are recoverable against the Defendants.6

                                    SECOND CAUSE OF ACTION
                                   VIOLATIONS OF THE NYSHRL

33. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

      herein.

34. The New York State Human Rights Law provides:

                   It shall be an unlawful discriminatory practice for any person,
                   being the owner, lessee, proprietor, manager, superintendent, agent
                   or employee of any place of public accommodation...because of
                   the … disability … of any person, directly or indirectly, to refuse,
                   withhold from or deny to such person any of the accommodations,
                   advantages, facilities or privileges thereof … to the effect that any
                   of the accommodations, advantages, facilities and privileges of any
                   such place shall be refused, withheld from or denied to any person
                   on account of … disability … 7

35. The Defendants’ Property and Subject Facility is a place of public accommodation as defined

      by the NYSHRL.

36. Plaintiff visited the Defendants’ Property and Subject Facility and encountered architectural

      barriers as described herein.

37. By maintaining architectural barriers that discriminate against people with disabilities

      through the actions described above, Defendants have, directly or indirectly, refused,

      withheld, and/or denied to Plaintiff, because of his disability, the accommodations,

      advantages, facilities or privileges thereof provided at the Defendants’ Property and Subject




6
    42 U.S.C. §§ 12205, 12117
7
    NYS Exec. Law § 296 (2) (a).


                                                    16
        Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 17 of 20



      Facility. Failure on the part of Defendants to act to identify and remove barriers can be

      construed as an act of “negligent per se.”

38. Plaintiff has been damaged and will continue to be damaged by this discrimination as more

      fully set forth above and, in addition to injunctive relief, seeks judgment pursuant to N.Y.

      Exec. Law §297, including for damages pursuant to § 297(9) thereof.

                                     THIRD CAUSE OF ACTION
                                   VIOLATIONS OF THE NYCHRL

39. Plaintiff re-avers and re-alleges the allegations set forth above, as though fully set forth

      herein.

40. The NYCHRL provides:

                  It shall be an unlawful discriminatory practice for any person, being the owner,
                  lessee, proprietor, manager, superintendent, agent or employee of any place or
                  provider of public accommodation because of the actual or
                  perceived…disability…of any person, directly or indirectly, to refuse, withhold
                  from or deny to such person any of the accommodations, advantages, facilities or
                  privileges thereof…to the effect that any of the accommodations, advantages,
                  facilities and privileges of any such place or provider shall be refused, withheld
                  from or denied to any person on account of …disability…8

41. Defendants are in violation of the NYCHRL by denying the Plaintiff full and safe access to

      all the accommodations, benefits and services of Defendants’ Property and Subject Facility.

                                   ATTORNEYS’ FEES AND COSTS

42. Plaintiff has been obligated to retain the undersigned attorneys for purposes of filing and

      prosecuting this lawsuit. Pursuant to the ADA and NYCHRL, Plaintiff is entitled to have his

      reasonable attorneys’ fees, costs and expenses paid by the Defendants.

43. Plaintiff respectfully requests a judgment pursuant to N.Y. Exec. Law § 297, including

      compensatory damages contemplated by § 297(9)



8
    NYC Admin Code § 8-107(4)(a)

                                                   17
      Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 18 of 20



                                           DAMAGES

44. Plaintiff demands One Thousand Dollars ($1,000.00) in compensatory damages based on

   Defendants’ violation of the NYSHRL and the NYCHRL.

                                     INJUNCTIVE RELIEF

45. Plaintiff will continue to experience unlawful discrimination because of Defendants’ failure

   to comply with the ADA, the NYSHRL and NYCHRL.

46. Pursuant to 42 U.S.C. § 12188, this Honorable Court is vested with the authority to grant

   injunctive relief in favor of the Plaintiff, including but not limited to the issuance of an Order

   to alter the Defendants’ Property and Subject Facility so that they are made readily accessible

   to, and useable by, all individuals with disabilities, including Plaintiff, as required pursuant to

   the ADA, the NYSHRL, NYCHRL, and closing the facilities until the requisite modifications

   are complete.

47. Therefore, injunctive relief is necessary to order Defendants to alter and modify their place of

   public accommodation, their policies, business practices, operations and procedures.

48. Injunctive relief is also necessary to make the Subject Premises readily accessible and

   useable by Plaintiff in accordance with the ADA, the NYSHRL and the NYCHRL.

       WHEREFORE, Plaintiff hereby demands judgment against the Defendants, jointly and

severally, and requests the following injunctive and declaratory relief:

               a) A declaration that the Defendants’ Property and Subject Facility owned,

                   leased, operated, controlled and/or administrative by Defendants are in

                   violation of the ADA, the NYSHRL and the NYCHRL;

               b) An Order requiring Defendants to evaluate and neutralize their policies,

                   practices and procedures towards individuals with disabilities, for such



                                                 18
Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 19 of 20



          reasonable time to allow the Defendants to undertake and complete corrective

          procedures to Defendants’ Property and the Subject Facility;

       c) An Order requiring Defendants undertake and complete a program of

          corrective remodeling, reconstruction, and other such actions as may be

          necessary, to remediate and eliminate all ADA and ADAAG violations found

          at trial to be present upon the Defendants’ Property and the Subject Facility;

       d) An Order requiring Defendants to alter their facilities and amenities to make

          them accessible to and useable by individuals with disabilities as required

          pursuant to Title III of the ADA, the ADAAG, and by NYSHRL and the

          NYCHRL;

       e) Requiring that the Subject Facility be closed to the general public until such

          time as it complies with all ADA, ADAAG, NYSHRL and the NYCHRL

          requirements, including but not limited to complete remediation of physical

          barriers to access on the Defendants’ Property and the Subject Facility;

       f) An Order issuing a permanent injunction ordering Defendants to close the

          Subject Premises and cease all business until Defendants remove all violations

          under the ADA, NYSHRL and the NYCHRL, including but not limited to the

          violations set forth herein;

       g) An award of reasonable attorneys’ fees, costs, disbursements and other

          expenses associated with this action, in favor of the Plaintiff;

       h) An award of damages in favor of Plaintiff in the maximum amount permitted

          by the NYSHRL and/or NYCHRL, as well as, compensatory and punitive

          damages; and



                                         19
     Case 1:19-cv-05099-PGG-KNF Document 1 Filed 05/31/19 Page 20 of 20



             i) For such other and further relief that this Court deems just, necessary and

                proper.



Dated: May 31, 2019                             Respectfully Submitted,
                                                Bashian & Papantoniou, P.C.
                                                Attorneys for Plaintiff
                                                500 Old Country Road, Ste. 302
                                                Garden City, NY 11530
                                                Tel: (516) 279-1554
                                                Fax: (516) 213-0339

                                                By: /s/ Erik M. Bashian, Esq.
                                                ERIK M. BASHIAN, ESQ. (EB7326)
                                                eb@bashpaplaw.com




                                           20
